In the Supreme Court of Georgia



                                Decided: June 21, 2021


                S21A0297. TAYLOR v. THE STATE.


     LAGRUA, Justice.

     Appellant Micayla Christina Taylor, also known as “Cay Cay,”

was convicted of felony murder and other crimes in connection with

the shooting death of Divante Rodriekus Simmons and the

aggravated assault of William Lawton. On appeal, Appellant raises

seven enumerations of error: (1) the evidence was legally insufficient

to support her conviction; (2) the trial court erred in denying her

motion to suppress; (3) the trial court erred in denying her plea in

bar; (4) the trial court erred in giving the State’s requested charge

on conspiracy over Appellant’s objection; (5) trial counsel provided

ineffective assistance by failing to object to prospective Juror No. 44

being struck from the jury panel; (6) trial counsel provided

ineffective assistance by failing to object to alleged hearsay
statements given by Jeston Yates; and (7) trial counsel provided

ineffective assistance by allowing admission of testimony regarding

Appellant’s request to take a polygraph test. 1 For the reasons that

follow, we affirm Appellant’s convictions.

      1. Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. Appellant was

arrested on February 5, 2016, after being implicated in the February

1, 2016 shootings of Lawton and Simmons. The shootings occurred

in Newton County in an area known as “Gum Tree.” According to

Jeston Yates, who lived in the Gum Tree area at the Salem Terrace



      1  The crimes occurred on February 1, 2016. In April 2016, a Newton
County grand jury indicted Appellant for malice murder, felony murder, two
counts of aggravated assault (as to Simmons and Lawton), and possession of a
firearm during the commission of a felony. In November 2018, a jury found
her guilty of felony murder and the two counts of aggravated assault. The jury
acquitted Appellant of malice murder and the firearm possession count. The
trial court sentenced Appellant to serve life in prison for the felony murder
count and 20 consecutive years for the aggravated assault count as to Lawton.
The remaining count of aggravated assault as to Simmons merged with the
felony murder count for sentencing purposes. Appellant filed a motion for new
trial on December 18, 2018, which she amended through new counsel on July
5, 2019. On July 16, 2019, the trial court held a hearing on the motion for new
trial. On October 2, 2019, the trial court denied Appellant’s motion for new
trial. Appellant filed a timely notice of appeal on October 31, 2019, and the
case was docketed to this Court’s term beginning in December 2020 and
submitted for a decision on the briefs.
                                      2
Apartments, he encountered Appellant at the apartment complex

around 10:15 a.m. on the morning of February 1. Appellant asked

Yates where she could sell some marijuana, and he noticed

Appellant had “about five blunts with her,” as well as “a 9” handgun.

After smoking marijuana with Appellant, Yates told Appellant to go

down to Gum Tree Court or Plum Orchard Road, two nearby streets,

to sell the marijuana.    Yates testified that around 11:00 a.m.,

Appellant left the apartment complex driving a silver Malibu or

Impala. About five to ten minutes later, Appellant returned, telling

Yates that she went to Gum Tree Court to make a sale but two men

ran off with the marijuana after asking if they could smell it. Yates

testified that he left the apartment complex after this conversation

because he did not want to get involved.

     Reginald West and his son, Demarkcus Jones, who was also

known as “Head Head,” testified that the same morning, between

10:30 a.m. and 11:00 a.m., they were walking to West’s duplex in the

Gum Tree area from another part of the neighborhood.        As West

and Jones approached West’s duplex, West noticed a silver Impala

                                 3
parked in front of the neighbor’s unit. When the two men neared

the driveway, the Impala started to leave but stopped beside West.

A man in the driver’s seat said to West, “[S]omebody going to pay.”

West observed that a woman was seated in the front passenger seat

of the vehicle.

      Yates testified that about an hour or so later, he was walking

through the Gum Tree area when Appellant’s silver car pulled up

next to him. A man was driving the car, and Appellant was seated

in the passenger seat. They told Yates to get in the car, and when

Yates hesitated, the man drew a gun – the same gun Yates saw

Appellant with earlier that morning. Appellant started giving Yates

a description of the man who stole her marijuana, saying he was

“cross-eyed.” Yates testified that he immediately knew Appellant

was describing Jones because Jones has a damaged eye and is the

only person in the area with an eye like that.2 Appellant then asked

Yates where “Head Head” lived, and Yates said he did not know.



      2 Jones is blind in his left eye and has visible damage to that eye caused
by a childhood accident.
                                       4
According to Yates, the three started driving around the Gum Tree

area near West’s duplex. Yates heard Appellant call the driver

“Plug,” which Yates knew to mean her drug dealer or supplier. The

man driving the car told Yates that he and Appellant were “going to

handle some business” and “make an example out of them boys down

there that night,” and “they were going to go riding tonight until

they find who did it.” At around 1:00 p.m., they dropped off Yates

on Plum Orchard Road.

     According to West, later that afternoon between 2:30 p.m. and

4:30 p.m., he was standing outside his duplex with his other son,

Reggie, and he saw a silver Impala driving up and down the street

multiple times. At some point during this timeframe, the car pulled

into West’s driveway. The same man and woman from the earlier

encounter were inside the vehicle, and the man said to West and

Reggie, “I know y’all ain’t got nothing to do with this, but when I

come back, they going to have to pay, give me my money.”

     Tobias Dickerson, a resident of the Salem Terrace Apartments,

also testified at trial. According to Dickerson, at approximately 5:30

                                  5
p.m. on the same day, he was walking up a path from Plum Orchard

Road to the Salem Terrace Apartments with his young daughter. As

they entered the apartment complex parking lot, Dickerson saw a

gray or silver Impala parked nearby – a car he had seen at the

complex most of the day. A man was standing outside the driver’s

side of the car, and a woman was standing on the passenger side.

As Dickerson and his daughter approached, the woman pointed a

handgun – a “.40-caliber” or a “baby 9” – at them, asking “[W]here

he go, where he go?” Dickerson responded that he did not know what

she was talking about, and the woman ran to the other side of the

apartment complex.      Dickerson rushed his daughter into his

apartment and came back outside to confront the woman “because

she drawed down on [him] and [his] daughter.” When he came back

outside, the car sped out of the complex. Dickerson then walked to

his mother’s house on Plum Orchard Road, and while he was

standing in the yard, he saw the silver Impala driving up and down

the street eight or nine times.

     Yates testified that about two hours later, between 7:00 p.m.

                                  6
and 7:30 p.m., he was outside a house on Plum Orchard Road and

saw a silver car driving slowly up and down the road. Yates noticed

that the car looked like the one he had ridden in earlier in the day

with Appellant, and he observed that the same man was driving the

car, holding a gun.

     West and Jones testified that about 8:30 p.m. that evening,

they were with their friends Lawton and Simmons at Lawton’s home

on Gum Tree Court. According to West and Lawton, at around 10:00

p.m., a silver or gray Impala turned down Gum Tree Court, drove

past Lawton’s house, turned around in the cul-de-sac at the end of

the street, and drove back up the street. The men testified that as

the Impala neared Lawton’s house again, multiple gunshots were

fired from the vehicle. Lawton said that Simmons pulled him to the

ground behind a car parked in front of the house. West stated he

also got down and slammed Jones to the ground. Jones testified that

he could see “fire” coming up off the ground where the bullets were

hitting the parking area. One of the bullets struck Lawton in his

left bicep. Lawton testified that after the shooting stopped, he got

                                 7
up to go inside his house but noticed that Simmons was still on the

ground. The men then realized Simmons had been shot.

       Officers responded to the shootings at approximately 10:30

p.m.       They observed Simmons lying on the ground, apparently

deceased. They spoke briefly with Lawton and assisted in applying

a tourniquet to his arm.            The officers recovered multiple shell

casings from a .40-caliber weapon located in the immediate vicinity

and along the road.3           When the ambulance arrived, emergency

personnel confirmed Simmons was deceased.                    The ambulance

transported Lawton to the hospital where he was treated and

released.

       A few days after the shootings, Dickerson, West, and Yates

were interviewed by officers.            During these interviews, officers

presented the men with photographic lineups and asked if they

recognized anyone matching the appearance of the woman they

encountered on February 1. Dickerson selected a photograph of

Appellant and also identified her at trial. West circled a photograph


       3   Officers never recovered the handgun used in the shootings.
                                         8
of Appellant, but indicated that he was not sure she was the woman

he encountered on February 1. However, West positively identified

Appellant at trial.        Yates could not identify anyone in the

photographs presented to him, but at trial, he identified Appellant

as the woman who asked him where she could sell marijuana, had a

gun in her possession, and was riding in the silver car.

      Appellant was arrested on February 5 and interviewed by

Investigator Jocelyn Detweiler and Corporal Charles Cook.            The

interview lasted approximately four hours. At the beginning of the

interview, Appellant agreed to waive her Miranda 4 rights and give

a statement to the officers.

      During the first few minutes of the interview, Appellant told

the officers that on the day of the shootings, she “did try to go

purchase some weed” in the Gum Tree neighborhood and “somebody

did steal from” her. She also told the officers that she was “driving

around the neighborhood in the day time” in a silver Impala looking


      4   See Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694)
(1966).

                                     9
for “Head Head.” The officers then asked her to describe Head Head,

and Appellant responded, “He got messed up eyes.”            When the

officers asked for more details about the events surrounding the

robbery, Appellant stated:

     I went to go purchase some weed, I’m gonna be honest,
     earlier that day. And, he ended up taking it from me.
     Like, he stole from me. So I just let it go, like, I just roll
     – at first, I did ride around the neighborhood. I’m not
     gonna lie. I rolled around the neighborhood. I’m, like,
     have you all seen – you all seen a dude?

     One of the officers then inquired as to what Appellant was

planning to do once she found Head Head, and Appellant responded

that she was “gonna try to get [the marijuana] back,” “was going to

chase after him,” and “[b]eat him up or something.” Appellant also

told the officers that “J” was in the car with her the whole time,

indicating “J” was her “plug” or supplier. Appellant then stated that

around 2:00 or 3:00 p.m., she and “J” drove over to the Salem Terrace

Apartments to find Yates to get the name of the man who had stolen

the marijuana from her. Appellant said she described the man to

Yates and said he had “cock eyes,” and Yates told her the man’s


                                  10
name was “Head Head.” Appellant said she, “J,” and Yates then

rode around Gum Tree to see if Yates could show them where Head

Head lived, but Yates “act like he ain’t know where he live. He was

just pointing.” She said they dropped off Yates after that. Appellant

told the officers that she returned to the Gum Tree area throughout

the day looking for Head Head because she wanted to “get [her] sack

back,” and if she saw Head Head “with [her] stuff,” she was “going

to beat him up.”

     2. Appellant contends that the evidence presented at trial was

insufficient to support her convictions because the State “simply

cobbled together circumstantial evidence and the testimony of

insufficient and unreliable witnesses” to show that “Appellant was

somehow involved in the shooting in the Gum Tree neighborhood

that evening.” See OCGA § 24-14-6 (“To warrant a conviction on

circumstantial evidence, the proved facts shall not only be consistent

with the hypothesis of guilt, but shall exclude every other reasonable

hypothesis save that of the guilt of the accused.”). Appellant claims

that while the evidence may have established that on February 1,

                                 11
she was robbed of marijuana and was riding around in a silver or

gray Impala in the Gum Tree area, no evidence was presented by

the State to place her at the actual scene of the homicide or in

possession of the murder weapon or to show that the silver or gray

Impala in which she was riding was the same one at the scene of the

shootings that night.

     However, the evidence presented at trial established that the

vehicle in which Appellant was riding on February 1 was the same

make, model, and color as the one driven by the assailant during the

shootings. Furthermore, several witnesses saw Appellant with a

handgun before the shootings, and Yates saw the same handgun in

possession of the man driving Appellant’s car. Testimony at trial

also showed that for most of the day on February 1, Appellant was

looking for “Head Head” – the man who allegedly stole marijuana

from her – and Appellant’s own statements to officers demonstrated

that when she found Head Head, she intended to retaliate for the

theft.

     It is the jury’s role to resolve conflicts in the evidence and

                                  12
     determine the credibility of witnesses. Questions as to the
     reasonableness of hypotheses are generally to be decided
     by the jury which heard the evidence and where the jury
     is authorized to find that the evidence, though
     circumstantial, was sufficient to exclude every reasonable
     hypothesis save that of guilt, that finding will not be
     disturbed unless the verdict of guilty is insupportable as
     a matter of law.

Smith v. State, 280 Ga. 161, 162 (1) (625 SE2d 766) (2006) (citations

and punctuation omitted).

     Here, the State presented evidence that Appellant had a

motive for the shootings, that Jones was with the victims at the time

of the shootings, that a car matching the description of Appellant’s

was involved in the shootings, and that Appellant had a handgun

with her and in her vicinity during the day of the shootings, which

authorized the jury to find that she was at least a party to the

crimes. See id. See also OCGA § 16-2-20 (defining parties to a

crime). Accordingly, the evidence was sufficient to exclude every

other reasonable hypothesis save that of guilt and to enable a

rational trier of fact to find Appellant guilty beyond a reasonable

doubt of the crimes of which she was convicted. See Smith, 280 Ga.


                                 13
at 162.

      Appellant also contends that no rational trier of fact could have

found her guilty beyond a reasonable doubt of the commission of the

alleged crimes under the constitutional standard set forth in

Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560)

(1979). Properly viewing the evidence in the light most favorable to

the verdicts, we conclude that the evidence was sufficient for a jury

to find Appellant guilty beyond a reasonable doubt of the crimes of

which she was convicted under the Jackson standard. See id. See

also Boyd v. State, 306 Ga. 204, 207 (1) (830 SE2d 160) (2019).

      3. Appellant next contends that the trial court erred in denying

her motion to suppress a portion of the statements she made during

her February 5 custodial interview with Investigator Detweiler and

Corporal Cook. An audio recording of the interview was introduced

at a pretrial Jackson-Denno 5 hearing and played for the court. 6


      5   See Jackson v. Denno, 378 U.S. 368 (84 SCt 1774, 12 LE2d 908) (1964).

      A written transcript of the interview was also introduced at the hearing
      6

and admitted during trial.

                                       14
     As noted above, early in the interview, after knowingly and

voluntarily waiving her rights under Miranda, Appellant told the

officers that she was in the Gum Tree area to sell marijuana on

February 1; that a man named Head Head stole her marijuana; and

that she was driving around Gum Tree in a silver Impala looking for

Head Head to beat him up and get the marijuana back.                After

making these admissions, about two hours into the interview,

Appellant asked the officers:

     APPELLANT: I have a right to a – do I have a right to a
     lawyer or not? Do I need a – I need an attorney?
     DETWEILER: Do you need an attorney?
     APPELLANT: I mean, no, because I’m telling you all
     what happened. . . .
     COOK: So you still want to keep talking to us?
     APPELLANT: Huh?
     COOK: You confusing me. You still want to keep talking
     with us?
     APPELLANT: I mean, is it a waste of time?
     DETWEILER: At – no.
     COOK: Cay Cay, only you know that.
     DETWEILER: Yeah.
     COOK: And I just need to hear it from you, that you want
     to just keep talking with us and keep moving forward.
     Because, listen, I wasn’t – you know where I was? I was
     at home in bed. Cause I was sick that day. I ain’t going
     to tell you no story about it. I can tell you exactly what I
     was doing.

                                 15
     APPELLANT: Okay.
     COOK: I was at home in the bed, sweetheart.
     APPELLANT: All right. Well, I’m just going to be 100
     then.
     COOK: Please.
     APPELLANT: All right. So from the –
     DETWEILER: Just –
     APPELLANT: Just hold on. Just let me talk.

(Emphasis added.)

     The interview resumed, and Appellant told the officers again

that on the day of the shootings, she was driving around Gum Tree

looking for Head Head because she was going to “chase after him”

until she got her marijuana back. Then, about 30 minutes after the

exchange quoted above, the following exchange occurred:

     COOK: Describe [your plug] good to us.
     APPELLANT: Naw. I need my attorney.
     DETWEILER: Okay. You wish to not speak with us at
     this time?
     APPELLANT: I mean, you all going to try and put a
     murder on me, and I didn’t commit.
     DETWEILER: Do you wish to not speak with us at this
     time?
     APPELLANT: I mean, I’ll – I keep talking. Man, I didn’t
     –
     DETWEILER: Are you sure?
     COOK: Go over it again to make sure.
     DETWEILER: All right now.
     APPELLANT: What?

                               16
     DETWEILER: It’s all right.
     APPELLANT: So what?
     DETWEILER: So I’ll let them go into the thing
     (inaudible).
     APPELLANT: So what?
     COOK: What we got to do now, Cay Cay, is you – you
     requested an attorney but then you said you wanted to
     keep talking. We got to review these again.
     APPELLANT: For real?
     DETWEILER: Yeah. You ready?

(Emphasis added.)

     At this point, the investigators reviewed Appellant’s Miranda

rights, and Appellant signed the corresponding waiver form and

agreed to continue speaking with the investigators. During the

remainder of the interview, Appellant reiterated that on the day of

the shootings, she was looking for Head Head in the Gum Tree area

to get her marijuana back, but she did not have a weapon and was

not involved in or present when the shootings occurred. She told the

officers that she “let it go,” and she “didn’t go shoot nobody.”

     Appellant contends that the two statements emphasized above

unequivocally invoked her right to counsel, and thus, the

interrogation should have stopped until an attorney was made


                                  17
available to her or until she reinitiated the conversation with the

officers. See State v. Estrada, 300 Ga. 199, 201 (794 SE2d 103)

(2016) (“When a defendant invokes his right to counsel, all

interrogation is to cease until such time as an attorney is made

available     or   until   such   time   as   the defendant reinitiates

conversation with law enforcement and waives his right to having

counsel present.”). Appellant argues that because the interrogation

did not cease after she invoked her right to counsel, her subsequent

statements should have been suppressed at trial, and the trial court

erred in denying her motion to suppress.

     “In reviewing a trial court’s ruling on a motion to suppress, this

Court must affirm the trial court’s findings on disputed facts unless

clearly erroneous.” Mack v. State, 296 Ga. 239, 241 (765 SE2d 896)

(2014).     Here, however, there are no disputed facts, given that

Appellant’s custodial interview was captured in an audio recording

that is part of the appellate record. See id. “Accordingly, our review

of the trial court’s application of the law to the undisputed facts is

de novo.” Id. at 242.

                                   18
     A suspect who asks for a lawyer at any time during a
     custodial interrogation may not be subjected to further
     questioning by law enforcement until an attorney has
     been made available or until the suspect reinitiates the
     conversation. If the police persist in questioning a suspect
     who has requested that counsel be present, any resulting
     statements made by the suspect are inadmissible in the
     State’s case-in-chief. In order for a suspect to properly
     invoke his right to counsel during a custodial
     interrogation, he must articulate his desire to have
     counsel present sufficiently clearly that a reasonable
     police officer in the circumstances would understand the
     statement to be a request for an attorney.

Dubose v. State, 294 Ga. 579, 582 (2) (755 SE2d 174) (2014). See also

Willis v. State, 287 Ga. 703, 704 (1) (699 SE2d 1) (2010). However,

     [a]n invocation must be clear and unambiguous; the mere
     mention of the word “attorney” or “lawyer” without more,
     does not automatically invoke the right to counsel. If the
     defendant makes reference to an attorney that is
     ambiguous or equivocal in that a reasonable officer in
     light of the circumstances would have understood only
     that the suspect might be invoking the right to counsel,
     cessation of the questioning is not required.

Dubose, 294 Ga. at 582 (citations and punctuation omitted)

(emphasis in original).

     In this case, Appellant’s first reference to a lawyer – “I have a

right to a – do I have a right to a lawyer or not? Do I need a – I need


                                  19
an attorney?” – was not an “unequivocal and unambiguous request[]

to have counsel present during interrogation.” Lee v. State, 306 Ga.

663, 668 (3) (832 SE2d 851) (2019).       See also United States v.

Wysinger, 683 F3d 784, 795 (II) (A) (7th Cir. 2012) (holding that

defendant’s initial question – “Do I need a lawyer before we start

talking?” – “was not an unequivocal request for a lawyer and [law

enforcement] was not required to cease the interrogation at that

point.”); Mueller v. Angelo, 181 F3d 557, 573-574 (III) (4th Cir. 1999)

(concluding that the defendant’s question, “Do you think I need an

attorney here?,” which was posed to the police officer during

interrogation, was an ambiguous “query whether his interrogator

thought that counsel might be helpful” and not “a clear assertion of

his right to counsel”).   “When a defendant makes an equivocal

reference to counsel, as [Appellant] did here, interviewing officers

are not always required to clarify the request, but they can.” Lee,

306 Ga. at 668. After Appellant made the equivocal and ambiguous

statement inquiring whether she needed an attorney, the officers

“reasonably sought clarification” of Appellant’s statement, asking

                                  20
several times if Appellant wanted to keep talking to them. See id.

Appellant clearly indicated that she did want to keep talking to the

officers.   Accordingly,    at   this   point,   Appellant   did   not

unambiguously invoke her right to counsel.

     Turning now to Appellant’s second reference to counsel during

the interview, the recording reflects that when officers asked

Appellant for a more detailed description of her plug, “J,” she

responded, “Naw. I need my attorney.” Assuming without deciding

that this statement was an unequivocal invocation of Appellant’s

right to counsel and that the officers’ subsequent questions violated

her Fifth Amendment right to counsel, see Edwards v. Arizona, 451

U.S. 477 (101 SCt 1880, 68 LE2d 378) (1981), the trial court’s error

in admitting the statement was harmless beyond a reasonable doubt

because in the remainder of the interview, the information elicited

from Appellant was cumulative of other statements she made earlier

in the interview when she had been advised of her Miranda rights

and had not yet made any reference to counsel. See Frazier v. State,

278 Ga. 297, 298 (4) (602 SE2d 588) (2004) (“Because [the

                                 21
defendant’s] custodial statement merely repeated what he had

earlier told his aunt and admitted in his non-custodial statement to

the first officer on the scene, admission of the custodial statement

was harmless beyond a reasonable doubt even assuming, arguendo,

that officers during that interrogation failed to scrupulously honor

[the defendant’s] right to remain silent.”). See also Ensslin v. State,

308 Ga. 462, 472 (2) (d) (841 SE2d 676) (2020) (in conducting

harmless error analysis after concluding that the appellant invoked

his right to remain silent, this Court held “it is clear that the

challenged statements were cumulative of [a]ppellant’s testimony

admitting that he killed [the victim] but claiming self-defense,

rendering their admission harmless beyond a reasonable doubt.”).

Additionally,   throughout     the     entire   interview,   Appellant

consistently denied any involvement in the shootings or knowledge

of who the perpetrator was. For these reasons, even assuming the

trial court erred in admitting the challenged statements at trial, this

error was harmless beyond a reasonable doubt. See Ensslin, 308 Ga.

at 474.

                                  22
     4. Appellant’s next contention alleges error by the trial court

in denying her plea in bar. On August 18, 2018, Appellant filed a

plea in bar, asserting that her constitutional right to a speedy trial

had been violated because, following her indictment, the trial of her

case was continued from multiple trial calendars, primarily at the

State’s request.   The trial court denied Appellant’s plea in bar,

determining that the delay in trial was not excessive; that both

parties contributed to the delay and each party had specific reasons

for the requested continuances; that the Appellant’s right to a

speedy trial was not asserted until the plea in bar was filed; and that

no prejudice to Appellant had been shown. On appeal, Appellant

contends that the trial court’s ruling was erroneous because at the

time she filed her plea in bar, the delay in her trial had been over 30

months, which “clearly harmed her.” We see no clear error in the

trial court’s factual findings or any abuse of discretion in the trial

court’s weighing of the factors and decision to reject Appellant’s

speedy trial claim. See Cash v. State, 307 Ga. 510, 513 (2) (837 SE2d

280) (2019).

                                  23
     (a)   Threshold inquiry

     Courts examining an alleged denial of the constitutional
     right to a speedy trial first must consider whether the
     interval between the defendant’s arrest, indictment, or
     other formal accusation and the trial is sufficiently long
     so as to be characterized as presumptively prejudicial. If
     the delay is long enough to invoke the presumption of
     prejudice, the trial court must balance four factors: (1)
     whether the delay before trial was uncommonly long, (2)
     whether the government or the criminal defendant is
     more to blame for the delay, (3) whether, in due course,
     the defendant asserted his right to a speedy trial, and (4)
     whether [s]he suffered prejudice as the delay’s result.

Id. (citing Barker v. Wingo, 407 U.S. 514, 530-533 (92 SCt 2182, 33

LE2d 101) (1972); Doggett v. United States, 505 U.S. 647, 651 (112

SCt 2686, 120 LE2d 520 (1992)). “The trial court’s weighing of each

factor and its balancing of all four factors—its ultimate judgment—

are reviewed on appeal only for abuse of discretion.” State v. Porter,

288 Ga. 524, 526 (2) (a) (705 SE2d 636) (2011).

     The trial court determined that the pretrial delay in

Appellant’s case was 30 months – Appellant was arrested in

February 2016, filed her plea in bar in August 2018, and was tried

in November 2018. Appellant does not contest that the trial court


                                 24
accurately calculated this delay. The trial court properly held that

the pretrial delay was presumptively prejudicial, and the court

proceeded to consider and weigh the Barker factors. See Barker, 407

U.S. at 530-533. On appeal, Appellant argues that she was deprived

of her right to a speedy trial due to the continuances that delayed

her trial, which were predominantly the fault of the government.

     The following continuances are reflected in the record: (1) at

Appellant’s request, the trial court granted a continuance of the

June 2016 pretrial motions and status hearing; (2) at the joint

request of both parties, the trial court granted a continuance of the

pretrial motions hearings scheduled for August 2016 and September

2016; (3) the trial court rescheduled the pretrial motions hearing on

March 2017 due to its own conflict; (4) the case appeared on the trial

court’s October 2017 trial calendar, but was continued at the State’s

request because Yates, one of the State’s witnesses, had absconded;

(5) Appellant’s attorney filed a motion to withdraw in January 2018,

which was granted by the trial court on January 30, 20187; (6)


     7   Appellant’s private attorney withdrew because Appellant was no longer
                                      25
Appellant’s new counsel requested a continuance from the February

2018 and April 2018 trial calendars to allow counsel to review the

file and prepare for trial, and the trial court granted the requests;

(7) the case appeared on the trial court’s September 2018 trial

calendar, but was continued to November 2018 at the State’s request

for the State to locate Yates; and (8) the trial court ordered that the

trial would proceed in November 2018 with or without the State’s

witnesses. The trial went forward in November 2018.

     (b)   The Barker Factors

           (i)      Length of the Delay

     As noted above, Appellant does not contest that the length of

the delay was properly calculated by the trial court as 30 months.

In considering this time period, the trial court held that the delay

was not uncommonly long given the nature of the charges and the

time period required for investigation. However, the trial court held

that the length of delay should be weighed against the State, as the



able to pay for her representation, and new counsel was then appointed by the
trial court.
                                     26
delay amounted to a “little less than three years” from the time of

Appellant’s arrest to her trial. On appeal, neither party contests the

trial court’s conclusion, and we conclude that the trial court properly

weighed the length of the delay against the State. See Porter, 288

Ga. at 527.

          (ii)     Reasons for the Delay

     The trial court considered the reasons for the delay in

Appellant’s trial and noted that they included requests for

continuances by both parties. The trial court thus attributed the

delays to the State and Appellant, and we conclude that the trial

court did not abuse its discretion in weighing this factor neutrally.

See Robinson v. State, 287 Ga. 265, 268 (1) (b) (695 SE2d 201) (2010)

(concluding that, “in balancing all of the reasons for the delay that

[we]re attributable to the State against those that [we]re

attributable to the defendant[], this Barker factor ultimately

remains neutral.”).

          (iii)    Assertion of the Right to a Speedy Trial

     The trial court weighed the third factor against Appellant

                                  27
because she waited 30 months to file a plea in bar asserting her right

to a speedy trial. We see no abuse of discretion in the trial court’s

conclusion that this factor should be weighed against Appellant. See

Cash, 307 Ga. at 518 (“We do not see an abuse of discretion in the

trial court’s conclusion that [the defendant’s] failure to assert the

right sooner weighed against him.”).

          (iv)    Prejudice

     The trial court found that Appellant failed to satisfy her burden

of showing she was prejudiced by the pretrial delay and failed to

demonstrate actual prejudice, and thus, this factor did not weigh in

Appellant’s favor. See id. at 518-519. On appeal, while Appellant

generally asserts that her defense was prejudiced, she does not

explain how or provide any concrete basis for this assertion, such as

an inability to prepare her defense, the loss of any witnesses, and/or

any impairment to her defense. See Porter, 288 Ga. at 529 (“The

types of prejudice associated with an unreasonable delay before trial

include oppressive pretrial incarceration, anxiety and concern of the

accused, and the possibility that the accused’s defense will be

                                 28
impaired by dimming memories and loss of exculpatory evidence.”).

The trial court did not clearly err in finding that Appellant did not

demonstrate actual prejudice from the delay of her case or abuse its

discretion by failing to weigh the prejudice prong in Appellant’s

favor. See Cash, 307 Ga. at 520.

     Accordingly, the trial court did not abuse its discretion in

concluding that Appellant’s right to a speedy trial was not violated

and denying her plea in bar.

       5. Appellant contends that the trial court erred in instructing

the jury on conspiracy. During the charge conference, the State

requested that the trial court charge the jury on conspiracy, and the

trial court advised that it would give the Suggested Pattern Jury

Instructions on conspiracy and party to a crime. Appellant objected

to the conspiracy instruction – both at the conclusion of the charge

conference and again after the trial court finished reading the

instructions to the jury. On appeal, Appellant contends that because

conspiracy was not the theory under which she was charged and

because the evidence did not support a conspiracy charge in this

                                   29
case, it was error for the trial court to charge the jury on conspiracy

over Appellant’s objection. We disagree.

     It is not error to charge on the subject of conspiracy when
     the evidence tends to show a conspiracy, even if a
     conspiracy is not alleged in the indictment. The State
     may prove a conspiracy by showing that two or more
     persons tacitly came to a mutual understanding to pursue
     a criminal objective. And the conspiracy may be inferred
     from the nature of the acts done, the relation of the
     parties, the interest of the alleged conspirators, and other
     circumstances.

Smith v. State, 306 Ga. 753, 758 (2) (833 SE2d 117) (2019). “And,

only slight evidence is necessary to warrant a charge on the subject

of conspiracy.” Id.

     Here, more than slight evidence supported giving a conspiracy

instruction to the jury.    This evidence included testimony from

several witnesses who observed Appellant and a man, whom

Appellant referred to as her “plug” or drug supplier, in the Gum Tree

area at various points during the day on February 1, 2016, riding in

a silver or gray Impala and searching for the man who allegedly

stole Appellant’s marijuana. Appellant and her associate were also

seen with a handgun, with which they threatened both Yates and

                                  30
Dickerson.    The gunshots that caused Simmons’s death and

Lawton’s injuries were fired from a silver or gray Impala matching

the description of the car in which Appellant and her associate were

traveling. Appellant admitted to police officers that she and her

“plug” were looking for the man who stole her marijuana and

intended to harm the suspected offender – “Head Head” – when they

found him, and Jones was with Simmons and Lawton at the time of

the shootings.    This evidence constituted the “slight evidence”

needed for the trial court to charge the jury on conspiracy, and the

trial court did not abuse its discretion in doing so. See id.

     6.   In Appellant’s next three enumerations of error, she

contends that her trial counsel provided ineffective assistance in

regard to the following: (a) failing to object to a prospective juror

being struck prior to voir dire; (b) failing to object to alleged hearsay

statements given by Yates; and (c) allowing the admission of

testimony regarding Appellant’s request to take a polygraph test.

We will address each contention in turn, applying the constitutional

standard set forth in Strickland v. Washington, 466 U.S. 668 (104

                                   31
SCt 2052, 80 LE2d 674) (1984).

       In order to prevail on a claim of ineffective assistance of

counsel, Appellant must show “both that counsel’s performance was

deficient, and that the deficient performance was prejudicial to h[er]

defense.” Lockhart v. State, 298 Ga. 384, 385 (2) (782 SE2d 245)

(2016). See also Strickland, 466 U.S. at 687 (III). To show deficient

performance, Appellant must “overcome the strong presumption

that counsel’s performance fell within a wide range of reasonable

professional conduct, and that counsel’s decisions were made in the

exercise of reasonable professional judgment.” Lockhart, 298 Ga. at

385.

       The reasonableness of counsel’s conduct is examined from
       counsel’s perspective at the time of trial and under the
       particular circumstances of the case, and decisions
       regarding trial tactics and strategy may form the basis for
       an ineffectiveness claim only if they were so patently
       unreasonable that no competent attorney would have
       followed such a course.

Id. See also Robinson v. State, 278 Ga. 31, 36 (2) (d) (597 SE2d 386)

(2004) (“As a general rule, matters of reasonable trial tactics and

strategy, whether wise or unwise, do not amount to ineffective

                                   32
assistance of counsel,” and “[a] reviewing court evaluates trial

counsel’s performance from counsel’s perspective at the time of

trial.”). To show prejudice under the Strickland test, Appellant

must show that “there is a reasonable probability that, absent any

unprofessional errors on counsel’s part, the result of h[er] trial

would have been different.” Lockhart, 298 Ga. at 385 (citation and

punctuation omitted).

     “An appellant must prove both prongs of the Strickland test,

and if [s]he fails to prove one prong, it is not incumbent upon this

Court to examine the other prong.” Winters v. State, 305 Ga. 226,

230 (4) (824 SE2d 306) (2019) (citation and punctuation omitted).

“In reviewing either component of the inquiry, all factual findings

by the trial court will be affirmed unless clearly erroneous.” Id. See

also Robinson v. State, 277 Ga. 75, 76 (586 SE2d 313) (2003) (“We

accept   the   trial   court’s   factual      findings   and   credibility

determinations unless clearly erroneous, but we independently

apply the legal principles to the facts.”).

     (a) Appellant first contends that her trial counsel failed to

                                   33
provide effective assistance in regard to the striking of a potential

juror prior to voir dire.   As shown by the record, prior to jury

selection, the trial court excused prospective Juror No. 44 because

there was a warrant outstanding for her arrest, and she was taken

into custody. The trial court advised the parties on the record of this

juror’s excusal and asked if there was any objection. The prosecutor

responded, “None,” and defense counsel responded, “I guess not. I

would have taken her.” The trial court inquired further, “But no

objection as far as the record?” Defense counsel responded, “There

is not, Judge.”

     On appeal, Appellant contends that Juror No. 44 was

improperly excused by the trial court, and Appellant’s trial counsel

was ineffective for failing to inquire into or object to this juror’s

removal. During the hearing on Appellant’s motion for new trial,

trial counsel was asked about her decision not to object to the

removal of this juror, as well as her comment that she would have

taken the juror. She testified that her comment, “I would have taken

her,” was “probably meant somewhat facetiously” because she did

                                  34
not have “any information on that juror,” and her understanding

was that the juror was taken into custody and was unavailable for

jury selection. In denying Appellant’s motion for new trial, the trial

court determined that trial counsel’s decision not to make a

meritless objection to the removal of Juror No. 44 was strategic and

not constitutionally deficient.

     There is a strong presumption that trial counsel’s conduct fell

within the wide range of what is reasonable, and Appellant bears

the burden to show that her counsel’s actions were “patently

unreasonable.” Lockhart, 298 Ga. at 386.        The evidence brought

forth during the motion for new trial hearing shows that Appellant’s

trial counsel pursued a reasonable strategy in deciding not to object

to the dismissal of Juror No. 44 because the juror was in custody and

unavailable for jury service. See id. (“Decisions regarding which

jurors to strike and which to accept are questions of trial strategy.”).

We conclude that Appellant failed to show deficient performance

under Strickland, and thus, this ineffective assistance of counsel

claim fails.

                                  35
     (b) Appellant next contends that her trial counsel was

ineffective in failing to object to alleged hearsay statements from

Yates, one of the State’s key witnesses at trial. During the State’s

direct examination of Yates, he testified about statements made to

him by Shanteria Hicks, a friend of Appellant’s, who was supposedly

with Appellant on the morning of the shootings. Yates repeated

statements    Hicks    supposedly      made   regarding    the   events

surrounding the theft of Appellant’s marijuana, such as where the

theft happened and who committed it. Appellant contends that: (1)

this testimony was inadmissible hearsay because Hicks did not

testify at trial; (2) no exception to the hearsay rule applied to permit

these statements to be introduced through Yates; and (3) trial

counsel therefore should have objected to the admission of this

testimony.

     At the hearing on Appellant’s motion for new trial, when trial

counsel was questioned about her failure to object to Yates’s hearsay

testimony, trial counsel explained that she did not expect Yates to

testify about Hicks’s statements, and the testimony caught her “off-

                                  36
guard.”      Trial counsel also indicated that she knew she could

impeach Yates with information showing that Hicks was

incarcerated on the day of the shootings and could not have been

present to make these statements to Yates. In the trial court’s order

denying Appellant’s motion for new trial, the trial court found that

Appellant failed to demonstrate that her trial counsel’s performance

fell below the broad range of professional conduct because her

decision not to object was not a “professionally unreasonable choice,

particularly in considering that she was aware that she could

potentially impeach the witness concerning the remarks made.”

The trial court also found that Appellant failed to establish any

prejudice.

     At trial, trial counsel thoroughly cross-examined Yates and

impeached him with information showing Hicks was incarcerated on

the day of the shootings.       Officers also testified to Hicks’s

incarceration on that day. Trial counsel used this evidence in her

closing argument to argue to the jury that Yates should not be

believed. In addition, the State elicited testimony from Yates about

                                 37
the statements Appellant made to him following the robbery and

about Yates’s own interactions with Appellant that day. Appellant

also admitted in her custodial interview that she had been robbed of

marijuana, and she described the man who robbed her and where it

occurred.

     Thus, even if we assume without deciding that Yates’s

testimony at issue was inadmissible hearsay, the admission of these

statements was not prejudicial because the testimony was

cumulative of other evidence that was properly admitted at trial and

was used to impeach Yates. See Carter v. State, 310 Ga. 559, ____

(2) (b) (852 SE2d 542) (2020). “In short, this testimony was not

detrimental to Appellant.” Id.

     (c) Finally, Appellant contends that her trial counsel provided

ineffective assistance by failing to object to testimony about

Appellant’s initial refusal and later offer to take a polygraph test.

Appellant’s claim fails.

     As previously noted, the recording of Appellant’s February 5,

2016 custodial interview was introduced at trial.       During this

                                 38
interview, officers questioned Appellant about whether she wanted

to take a polygraph test.     Appellant initially declined to take a

polygraph test, but later in the interview, she told the officers they

could “polygraph” her. At trial, one of the officers testified about this

exchange and indicated they decided not to give Appellant a

polygraph test. During closing arguments, Appellant’s trial counsel

pointed to the officers’ failure to obtain a polygraph test from

Appellant to support the argument that they failed to conduct a

thorough investigation in this case.

     On appeal, Appellant contends that her trial counsel should

have objected to the admission of testimony regarding the polygraph

test and requested that the related portions of Appellant’s custodial

interview be redacted. Appellant argues that because the results of

a polygraph test are not admissible at trial unless stipulated to by

Appellant, her trial counsel’s decision to allow these references to a

potential polygraph test to be admitted was deficient performance.

See State v. Chambers, 240 Ga. 76, 76-77 (239 SE2d 324) (1977). We

disagree.

                                   39
     At the motion for new trial hearing, trial counsel testified that

her decision not to object to the polygraph test references was

strategic. Trial counsel explained that it allowed her to argue to the

jury that Appellant explicitly asked law enforcement officers to give

her a polygraph test, and they elected not to do so. In denying

Appellant’s motion for new trial, the trial court found that trial

counsel made a reasonable and strategic decision to allow this

evidence to be admitted to further the defense’s theory of inadequate

investigation by law enforcement officers. The trial court also found

that Appellant failed to present any evidence to show prejudice or

that the outcome of the trial would have been different had this

testimony been omitted.

     The trial court’s rulings were supported by the record and trial

counsel’s rationale for allowing the evidence to be admitted. Trial

counsel testified that she made this decision as part of her trial

strategy, and “in order to show deficient performance of trial counsel

in regard to trial strategy, an appellant must demonstrate that

counsel’s decision was so patently unreasonable that no competent

                                 40
attorney would have made it under the circumstances at the time.”

Clark v. State, 300 Ga. 899, 903 (1) (b) (799 SE2d 202) (2017). We

conclude that Appellant failed to meet the burden of showing that

her trial counsel was constitutionally deficient because the record

shows that her trial counsel’s decision not to move to exclude the

statements about the polygraph test was a reasonable strategy. See

Strickland, 466 U.S. at 694. See also Clark, 300 Ga. at 903 (“The

fact that [Appellant] and [her] present counsel may now find fault

with the strategy and tactics employed at trial does not support a

finding that trial counsel failed to provide effective assistance to

[Appellant].”). Therefore, this enumeration of error fails.

     Judgment affirmed. All the Justices concur.




                                 41